DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Regarding claims 13 & 21, on page 6 it is argued that the controller as disclosed by Niedermeier does not perform the claimed function since, “…The chosen function must take place at a particular time, i.e., ‘while closing… or after having closed said container.’” The Office respectfully disagrees. As disclosed by Niedermeier in ¶ [0019], “…With a preferred arrangement of the sensor device directly on the closing device, the foam height can essentially be determined at the moment of closing.” Further, it is noted that the broadest reasonable interpretation of the scope of the as-claimed closing operation encompasses the detection of a foam head from the sensors (Niedermeier, #14/#26) including the closing of the container by the closing station (Niedermeier, #8). Therefore, it is deemed that Niedermeier discloses the limitations of claim 1.
Applicant’s arguments with respect to claims 14 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The response to arguments for claim 13 above equally applies to claims 15, 18, & 23.
Regarding claims 19 & 24-25, on page 8 it is argued that the device of Niedermeier does not specifically disclose the monitoring of a second criterion. The Office respectfully disagrees. As disclosed by Niedermeier in ¶ [0046], “The reference numeral 14 relates to a sensor device, which here is directed to the mouths of the containers in order to check the formation of foam and thus the proper functioning of the injection device 6. After the sensor device 14, a closing device 8 is provided which closes the containers 10 with closures. This closing device 8 can be followed by a further sensor device 26, which checks whether foam has occurred around the mouth of the container.” Emphasis added. As presented above, the first criterion – the formation of foam – is monitored by sensor #14, and the second criterion – occurrence of foam around a container mouth – is monitored by sensor #26. Therefore, it is deemed that Niedermeier discloses the elements of claim 19.
Regarding claims 20 & 26-27, it is argued on pages 8-11 that Niedermeier does not disclose that the foaming unit is controlled to control the energy carrier by the jet based on the monitored foam formation. The Office respectfully disagrees. As presented below, Niedermeier discloses that the jet (#9) of the injection device (#6) is controlled in ¶ [0022] – “The device preferably has a control loop which controls the injection device using the at least one measured value…” Niedermeier further discloses that the height of the foam head is a parameter used to adjust the injection pressure (the energy of the jet) in ¶ [0023] – “…With a preferably analog measurement of the foam height shortly before the closer, particularly preferably combined with a suitable averaging of the measured values, the optimal injection pressure for the HDE can be regulated to the optimal height of the foam head in a preferably closed control loop.” Emphasis added. The control loop discloses of Niedermeier would thus inherently control the energy of the jet to increase jet-energy when the foam formation is inadequate and decrease jet-energy when the foam formation is excessive. Therefore, it is deemed that Niedermeier discloses the limitations of claims 20, 26, & 27.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 4 recites, “…said foam nodes having emerged from said…” It appears that the passage should recite, “…said foam nose having emerged from said…” The claim will be interpreted as such.
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedermeier (DE 102008032822 A1).

Regarding claim 13, Niedermeier discloses an apparatus (See Fig 2) for treating a container (Fig 1, #10) that has been filled with a foamable liquid (See ¶ [0001] & [0002]), said container selected from the group consisting of a can and a bottle (See ¶ [0001] & [0002]), wherein said apparatus comprises a transport segment (See Figs 1/2, #T), a foaming unit (Fig 1, #6), a closing station (Fig 1, #8), an ejection unit (See ¶ [0026] - [0027], the "diverting device"), and an image-processing control device (See at least ¶ [0028] - "...This can be, for example, a further optical control device, with a further, preferably optical control of the foam in the closed bottle taking place directly below the crown cork or the closure."), said image-processing control device comprising a first sensor (Figs 1-5, #14/#26) and a controller (See at least ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Controller implied from the above passage), wherein said container moves along said transport segment in a downstream direction (See Figs 1 and 2, #T), wherein said closing station (Fig 1, #8) is downstream of said foaming unit (Fig 1, #6) along said transport segment (See Fig 1 for the transport direction), wherein said ejection unit is downstream of said closing station along said transport segment (See at least ¶ [0026] - [0028] describing a "diverting device" downstream of the sensors, and thus downstream of the closing station {#8}. See specifically ¶ [0026] - "The device preferably has a diverting device which diverts containers as a function of a measured value determined by the sensor device."), wherein said foaming unit is configured to introduce a foaming medium into said container so as to cause foaming within said container (See at least ¶ [0044] - [0045]), wherein said first sensor is an optoelectronic sensor that is downstream of said foaming unit (See at least ¶ [0013] & [0053] describing that the sensor could be a camera), wherein said first sensor is in data communication with said controller (See at least ¶ [0028] and [0053] describing a controlling operation based on feedback from the sensors. See specifically ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added), wherein said image-processing and control device is configured to detect and monitor a feature selected from the group consisting of foam that has emerged from said container's mouth and collected on said container's outer surface and a filling height of liquid in said container while closing said container or after having closed said container and to do so based on a first monitoring criterion (See at least ¶ [0046] & [0053]. See specifically ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added. See further ¶ [0013] - "...For example, it is possible to measure the foam height a few millimeters before the sealing process using a sensor system such as a laser distance sensor, an ultrasonic sensor or a camera. This procedure delivers a reliable measurement even with highly variable production speeds."), wherein said ejection station is configured to eject said container after having received a signal from said controller indicating that said feature lies outside a target range specified by said first monitoring criterion (See at least ¶ [0026] - [0028]), and wherein said controller is configured to control operation of said foaming unit based on observations of said foaming unit (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation, "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added").

Regarding claim 14, Niedermeier further discloses wherein said feature that is detected and monitored by said image processing and control device is said foam nose (See ¶ [0053] - "In this case, the sensor device is arranged above the mouth and the measuring beam S in this embodiment runs transversely to the transport direction. A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate. At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds." See further ¶ [0013] - "...For example, it is possible to measure the foam height a few millimeters before the sealing process using a sensor system such as a laser distance sensor, an ultrasonic sensor or a camera. This procedure delivers a reliable measurement even with highly variable production speeds." See further Figs 3-5), said foam nose having emerged from said container's mouth and collected on said container's outer surface while closing said container or after having closed said container at said closing station (See Figs 4 & 5).

Regarding claim 15, Niedermeier further discloses wherein said first sensor is disposed to permit detecting and monitoring said feature after having closed said container at said closing station (See Fig 1, #26 illustrating the sensor located after the closing station {#8}. See further ¶ [0027] & [0046]).

Regarding claim 16, Niedermeier further discloses wherein said image-processing and control device is configured to compare said monitoring criterion and said feature (See at least ¶ [0027]) and to generate an ejection signal in response to determining that said feature is outside a range defined by said first monitoring criterion (See at least ¶ [0026] - [0028] describing the determination of a diverting function by a processor).

Regarding claim 17, Niedermeier further discloses wherein said first monitoring criterion defines a range of an acceptable property of said feature, said property including said foam's size and said foam's thickness (See at least ¶ [0036], and [0053] describing the measuring of the foam height).

Regarding claim 18, Niedermeier further discloses wherein said image-processing control device comprises a second sensor (See Figs 1-5, #14. See ¶ [0053] - "...At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds..."), said second sensor being an optoelectronic sensor (See ¶ [0013] describing that the sensor can be a camera) arranged between said foaming unit (Fig 1, #6) and said first sensor (Fig 1, #14/#26), wherein said second sensor and said controller cooperate to monitor and control foam formation while said container remains unclosed (See ¶ [0053] - "In this case, the sensor device is arranged above the mouth and the measuring beam S in this embodiment runs transversely to the transport direction. A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate. At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds.").

Regarding claim 19, Niedermeier further discloses wherein said image-processing control system is configured to detect and monitor formation of foam about an opening edge of said container's mouth based on a second monitoring criterion (See at least ¶ [0046] and [0052]-[0053] describing the detection and monitoring of the foam formation about the container's mouth).

Regarding claim 20, Niedermeier further discloses wherein said foaming unit directs a jet of said foaming medium into said container (See Fig 3, #9. See further ¶ [0051]), wherein said image-processing control system is configured to control energy carried by said jet based on having monitored said formation of foam (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam), wherein said image-process control system is configured to increase said energy upon detecting inadequate foam formation and to decrease said energy upon detecting excessive foam formation (See at least ¶ [0022] and [0023]).

Regarding claim 21, Niedermeier discloses a method (See Fig 2) specially adapted for treating a container (Fig 1, #10) that has been filled with a foamable liquid (See ¶ [0001] & [0002]), said container selected from the group consisting of a can and a bottle (See ¶ [0001] & [0002]), using an apparatus (See Fig 2) that comprises a transport segment (See Figs 1/2, #T), a foaming unit (Fig 1, #6) configured to introduce a foaming medium into said container so as to cause foaming within said container (See at least ¶ [0044] - [0045]), a closing station (Fig 1, #8) for closing said container (See ¶ [0046]), an ejection unit (See ¶ [0026] - [0027], the "diverting device"), an optoelectronic sensor (Figs1-5, #14/#26. See further ¶ [0013]), and a controller in data communication with said sensor (See at least ¶ [0028]), said method comprising moving said container along said transport direction in a downstream direction (See Figs 1-2), said container having been filled with liquid and being unclosed (See Fig 1 up until the filled container reaches foaming unit {#6}), using said foaming unit (Fig 1, #6), introducing a foaming medium into said container so as to cause foaming within said container (See Fig 3, #9. See at least ¶ [0044] - [0045]), while closing said container or after having closed said container, causing said sensor and said controller to detect and monitor a feature selected from the group consisting of foam that has emerged from a mouth edge of said container's mouth and has collected on said container's outer surface and a filling height of liquid in said container and to do so based on a monitoring criterion (See at least ¶ [0046] & [0053]. See specifically ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added. See further ¶ [0013] - "...For example, it is possible to measure the foam height a few millimeters before the sealing process using a sensor system such as a laser distance sensor, an ultrasonic sensor or a camera. This procedure delivers a reliable measurement even with highly variable production speeds."), and using said controller controlling operation of said foaming unit based on observations of said foam formation (See at least ¶ [0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added.), wherein using said controller comprises, at said controller, determining that said feature lies outside a target range specified by said first monitoring criterion and transmitting an ejection signal to said ejection station, and at said ejection station, responding to said ejection signal by ejecting said container (See at least ¶ [0026] - [0028]).

Regarding claim 22, Niedermeier further discloses said feature that is detected and monitored by said image-processing and control device is a filling height (See ¶ [0013] - "...For example, it is possible to measure the foam height a few millimeters before the sealing process using a sensor system such as a laser distance sensor, an ultrasonic sensor or a camera. This procedure delivers a reliable measurement even with highly variable production speeds.") of a liquid in said container while closing said container or after having closed said container at said closing station (See Fig 1, #14 illustrating the sensor located before the closing station {#8}. See further ¶ [0027] & [0046]).

Regarding claim 23, Niedermeier further discloses wherein causing said sensor and said controller to detect and monitor said feature comprises detecting and monitoring said feature after having closed said container at said closing station (See Fig 1, #26 illustrating the sensor located after the closing station {#8}. See further ¶ [0027] & [0046]).

Regarding claim 24, Niedermeier further discloses further comprising using a second sensor (See Figs 1-5, #14) to detect and monitor foam formation between said foaming unit and said first sensor (Fig 1, #26) and prior to closing of said container, said second sensor being an optoelectronic sensor (Fig 1, #6), wherein said foam formation is monitored according to a second monitoring criterion and causing said foaming unit to direct a jet of foaming medium into said container, said jet carrying energy that is selected based on an extent of said foam formation (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation).

Regarding claim 25, Niedermeier further discloses wherein using said second sensor (Figs 1-5, #14) to detect and monitor said foam formation comprises using said second sensor to detect and monitor the foam formation above an opening edge of said container's mouth (See at least ¶ [0046] and [0052]-[0053] describing the detection and monitoring of the foam formation about the container's mouth) and according to a second monitoring criterion (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation).

Regarding claim 26, Niedermeier further discloses wherein said jet carries a first energy (See Fig 3, Stage I), said method further comprising determining that said foam formation is inadequate and causing said jet to carry a second energy, said second energy being greater than said first energy (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam. See further ¶ [0023]).

Regarding claim 27, Niedermeier further discloses wherein said jet carries a first energy (See Fig 3, Stage I), said method further comprising determining that said foam formation is excessive and causing said jet to carry a second energy, said second energy being less than said first energy (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam. See further ¶ [0023]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731